DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itonaga et al. 20100177226.

    PNG
    media_image1.png
    697
    1301
    media_image1.png
    Greyscale


Regarding claim 9, figs. 1 and 13-14 of Itonaga discloses a solid-state imaging device, comprising:
a plurality of pixels two-dimensionally (fig. 1) arranged on a semiconductor substrate 51 (as labeled by examiner above), wherein each of the plurality of pixels includes a plurality of shallow light receiving-3-Application No.: 16/033478 Filing Date: July 12, 2018portions 54s (fig. 14 above) formed under a surface of the semiconductor substrate and arranged next to each other at a same depth of the semiconductor substrate, and a deep light receiving portion (as labeled by examiner above) formed under the shallow light receiving portions 54s and spaced apart from the shallow light receiving portions, 
the deep light receiving portion is formed in a region deeper than the shallow light receiving portions, and one or more of the shallow light receiving portions (the right 54) and the deep light receiving portion are connected to each other via a connection portion (as labeled by examiner above), which is provided directly below the one or more of the shallow light receiving portions (the right 54), so as to form a second light receiving portion, 

the connection portion is formed by introducing impurities into the semiconductor substrate in a portion between the one or more of the shallow light receiving portions and the deep light receiving portion, 
when light enters the shallow light receiving portions and the second light receiving portion, photoelectric conversion is performed, and a signal electron is generated (this is necessary the case), and 
the vertical separation portion is different in electric potential from the connection portion (this is necessary the case as the vertical separation portion and the connection portion are connected to different elements).

Allowable Subject Matter
Claims 1, 2, 4 and 6-8 are allowed.
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829